Citation Nr: 0731945	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  03-16 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
evaluated as 30 percent disabling through June 13, 2003, and 
as 50 percent disabling beginning on June 14, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from December 1972 through 
January 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

During the course of this appeal, the veteran has claimed 
that he is unable to work as a result of his service-
connected schizophrenia.  The issue of whether he is entitled 
to a total rating based upon individual unemployability is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

Since the March 26, 2002, VA examination, the veteran's 
schizophrenia has consistently been manifested by suicidal 
ideation, sleeplessness, auditory hallucinations, and 
depression, which has led to isolation and an inability to 
consistently work at his regular occupation.


CONCLUSION OF LAW

The criteria for a 70 percent rating for schizophrenia are 
met since March 26, 2002.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.400(o)(2), 4.1, 4.2, 4.130, Diagnostic Code 
9203


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for his service 
connected schizophrenia.  He is currently rated, under 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9203, as 30 percent 
disabled prior to June 13, 2003 and 50 percent disabled 
thereafter.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Generally, a disability must be 
considered in the context of the whole recorded history.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. §§ 
4.1, 4.2; Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Schizophrenia and other psychotic disorders are rated using 
the General Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130 (2007).  A 30 percent rating is warranted when the 
evidence shows occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events.  

A 50 percent rating is warranted when the evidence shows 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when the evidence shows that 
the veteran's disability is manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsess ional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

For a 100 percent rating, the veteran's disability must be 
manifested by total occupational and social  impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, DC 9203 (2007).

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The veteran filed an increased rating claim in February 2002, 
which was denied by the May 2002 rating decision.  The 
veteran's present claim was filed in August 2002.  He was 
denied a rating in excess of 30 percent by the October 2002 
rating decision, which was mailed to him November 2002.  The 
veteran's January 2003 notice of disagreement specifically 
addressed the November 2002 rating decision, despite the 
disagreement being within the one year appeal period of the 
May 2002 rating decision.  Because the veteran's notice of 
disagreement stated with specificity that he was appealing 
the November 2002 decision, the August 2002 claim is 
considered the claim under appeal.  As such, August 1, 2002, 
the date the claim was received by VA, is considered the date 
of claim for this matter.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
a claim is received within one year of such date. Otherwise, 
the effective date is the date of receipt of the claim. 38 
C.F.R. § 3.400(o)(2); see also Harper v. Brown, 
10 Vet. App. 125, 126-27 (1997) (holding that 38 U.S.C.A. § 
5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where an increase 
in disability precedes a claim for an increased disability 
rating; otherwise the general rule of 
38 C.F.R. § 3.400(o)(1) applies).

The veteran was afforded a VA examination in March 2002. At 
that time, the veteran reported depression with occasional 
suicidal ideas, hearing voices, and sexual difficulties.  
Mental examination revealed a flattened affect, argumentative 
and manipulative nature, but satisfactory thought process and 
communication, no inappropriate behavior, no memory loss, no 
obsessive rituals, satisfactory speech, and no problems with 
impulse control.  The examiner diagnosed schizo-affective 
disorder, mild to moderate, and assigned a GAF score of 60.  

In evaluating the severity of the psychiatric manifestations, 
one tool examiners use is a score corresponding to the Global 
Assessment of Functioning (GAF) scale. The GAF scale reflects 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." See 
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (hereinafter 
DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). A GAF score 
is highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders. 
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF 
score of 60 is indicative of moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers.).  See DSM-IV.

Outpatient treatment records contemporaneous with the March 
2002 examination show complaints of sleeplessness and hearing 
voices.  The Board notes that trouble sleeping was initially 
reported in a July 2001 outpatient treatment note, which is 
just prior to the relevant time period for this appeal.  May 
2002 VA outpatient treatment notes again indicate that the 
veteran is hearing voices.  In September 2002, his treating 
physician reported that he has episodes lasting two to three 
days, two to three times per month, in which he is unable to 
work.

In September 2002, the veteran was also afforded a VA 
examination.  At that time, the veteran reported anxiety, 
headaches due to sleeplessness, depression, paranoia, 
nervousness, and self-hatred.  The veteran again reported 
frequent suicidal ideation and voices, but no homicidal 
ideation.  The examiner noted the veteran's sullen appearance 
and reported that his condition was unchanged since the March 
2002 examination.  The diagnosis and GAF score remained the 
same.

The veteran continued outpatient treatment throughout the 
course of this appeal.  At times, his condition appeared 
improved.  See April 2003 VA outpatient treatment note.  
However, in June 2003, his condition clearly appeared to be 
worsening.  He was noted as tearful, disheveled, anxious, and 
sleepless, with a poor appetite and an inability to work.  
His condition was noted as severe, although it was indicated 
that at that time he had no suicidal or homicidal ideations.  
See June 2003 VA outpatient treatment records.  It was as of 
this date, that the RO assigned a 50 percent disability 
evaluation.  See July 2003 rating decision.

In February 2005, the veteran was again afforded a VA 
examination.  At that time, the examiner noted that "at 
best" the veteran maintained self-referential thinking and 
paranoia, with auditory hallucinations and intermittent 
suicidal ideation.  At the examination he was neatly groomed 
and casually dressed.  The examiner reported that, at that 
time, he was socially isolated, yet without gross impairments 
in memory or thinking and no obsessive or ritualistic 
behavior or impaired impulse control.  Schizoaffective 
disorder was diagnosed at that time and a GAF score of 50 was 
assigned.  A GAF score of 50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  
See DSM-IV.

An outpatient treatment record several months later continued 
to show sleeplessness, depression, irritability, suicidal 
ideation, crying, and stuttering speech, although thought 
processes were goal directed and the speech was logical.  See 
August 2005 VA outpatient treatment records.

The most recent treatment records clearly show that the 
veteran's condition is worsening.  In particular, a February 
2007 VA outpatient treatment record shows that the veteran 
presented himself at an appointment upset, paranoid and 
crying.  He did not have suicidal ideas on that date, but was 
noted as isolating himself and paranoid.  The physician 
stated that the veteran cannot work due to his chronic 
psychiatric disability.  At that date, he was diagnosed with 
schizoaffective disorder, depressive type, with transient 
paranoid ideation.  A GAF score of 45 was assigned at that 
time, which is an indication of the serious nature of the 
veteran's disability as described above with the GAF score of 
50.  See DSM-IV.

The evidence of record, when looked at as a whole, shows that 
the veteran has had suicidal ideations and depression, 
sleeplessness, and auditory hallucinations consistently since 
the March 2002 VA examination.  This was evidenced in the 
March 2002, September 2002, and February 2005 VA examination 
reports, as well as the outpatient treatment notes throughout 
the course of this appeal.  A flattened affect was also 
reported in the March 2002 examination.  Then, in February 
2007, the manifestations of the veteran's disability were 
again reported as severe.  While all of the symptoms 
described warranting a 70 percent rating are not met at all 
times during this appeal, it is clear that the suicidal 
ideation and near-continuous depression are shown in all 
records since the March 2002 VA examination report.  And the 
reports of February 2005 through February 2007 clearly show 
the serious nature of the disability, manifested by an 
inability to work.  

Again, the use in the rating criteria of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  In this case it is clear that the veteran's 
disability is manifested by symptoms showing the severe 
nature required for a 70 percent rating since the March 2002 
VA examination report.  The symptoms have been consistent 
since.  As such, a 70 percent rating is warranted from March 
26, 2002, the date of the VA examination report.  That is the 
date that this level of severity of the veteran's disability 
is initially shown (factually ascertainable).  As such, since 
the veteran's claim was filed within one year of that 
examination, the date of the examination is the effective 
date of the increased rating.  38 C.F.R. § 3.400(o)(2) 
(2007).  

However, none of the evidence shows that a 100 percent 
disability rating is warranted.  Although the evidence shows 
that the veteran has auditory hallucinations, they do not 
appear to be persistent in nature.  Additionally, his 
disability is not e manifested by total occupational and 
social  impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation, or 
own name.  Based upon the evidence, the disability picture 
does not more nearly approximate the criteria for a 100 
percent rating.  See 38 C.F.R. § 4.7.  

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim for entitlement to an increased 
rating for schizophrenia.  Sufficient evidence is available 
to reach a decision and the veteran is not prejudiced by 
appellate review at this time.

VA sent the veteran several letters informing him of the 
evidence necessary to establish an increased rating.  See VA 
letters to the veteran dated March 2002, August 2002, and 
January 2003.  The veteran was notified of what was necessary 
to establish his claim, what evidence he was expected to 
provide, and what VA would obtain on his behalf.  The January 
2003 letter also asked the veteran to send VA any pertinent 
evidence he had regarding his claim.  Thus, these letters 
satisfied the requirements of 38 C.F.R. § 3.159(b)(1) (2006).  
While the veteran was not informed of the type of evidence 
necessary to establish an effective date or a disability 
rating, as is required under Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), these issues are moot considering the 
disposition of this issue on the merits.  

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his VA treatment records, and VA examination 
reports have been associated with the claims folder.  The 
veteran requested, but then cancelled his Board hearing, so 
no current hearing transcript is of record.  The veteran has 
been afforded several opportunities, but has not notified VA 
of any additional available relevant records with regard to 
his claim.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of this claim 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

Entitlement to a 70 percent rating for the service-connected 
schizophrenia is warranted from March 26, 2002.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


